Citation Nr: 1437425	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a stomach disability, to include a hernia and pancreatitis.


REPRESENTATION

Veteran represented by:	Erica D. Wilson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and from an October 2008 rating decision by the RO in St. Louis, Missouri.  The RO in North Little Rock, Arkansas has original jurisdiction over the Veteran's claims.

The Veteran is represented in this appeal by Erica D. Wilson, an attorney, who is not currently accredited to represent claimants before VA pursuant to 38 C.F.R. § 14.630, but who may on a one-time basis.  Also, a completed VA Form 21-22a, acknowledging that no compensation would be paid or charged for her services, was filed in July 2014.  38 C.F.R. § 14.630(a) (2013).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is associated with the claims file. 

By a decision dated in March 2013, the Board denied entitlement to service connection for a bilateral foot disability, and for a stomach disability, to include a hernia and pancreatitis.  The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision.  In a March 2014 order, the Court endorsed the JMR and vacated the March 2013 Board decision.  The Veteran's claims now returns to the Board for compliance with the instructions in the March 2014 Court-adopted JMR.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a stomach disability, to include a hernia and pancreatitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral foot disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a bilateral foot disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  In August 2011, a VA staff podiatric surgeon noted that x-rays of the Veteran's feet showed low arches bilaterally, and diagnosed foot pain due to pes planus.  See August 2011 VA podiatry consult results.

The Board finds that the second Shedden element is also met.  The Veteran served as a guard patrolman in the Army.  See DD 214.  The Veteran's service treatment records, in their entirety, could not be obtained because of a fire-related incident.  See September 2002 response from the National Personnel Records Center.  However, the Veteran has consistently stated that his feet began to hurt during service, after a hike during training in Missouri that was at least ten miles long.  The Veteran reported that he sought treatment in service, and that the doctor referred to the pain in his right foot as both a flat foot and sprained ankle.  The Veteran has further consistently testified that he felt pain in his feet again while marching in Germany, and that a doctor in Germany called it fallen arches, and gave him an exercise to do as well as leather inserts for his shoes.  See July 2014 representative statement; February 2010 videoconference hearing testimony; August 2009 Veteran statement to senator; November 2004 Travel Board hearing testimony; Veteran statement submitted with July 2002 claim.  The Veteran is competent to discuss observed physical symptoms, such as pain in his feet.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that a lay person is competent to testify to pain and visible flatness of his feet).  The Board finds the Veteran's consistent reports of in-service bilateral foot pain after long marches are credible, and consistent with the circumstances of his military service.

As to the third Shedden element, the Veteran contends that his current bilateral pes planus was caused by, or is related to, the bilateral foot pain he experienced during service.  The Veteran has testified that he has continually purchased and worn shoe inserts and/or shoes with arch support since he left service.  See, e.g., August 2011 VA podiatry consult; February 2010 Veteran statement; February 2010 videoconference hearing testimony.

In a May 2011 addendum opinion, the June 2010 VA examiner opined that the Veteran did not have fallen arches upon examination in June 2010, and "therefore does not have fallen arches as a result of marching in the military service."  See also March 2012 addendum opinion.

In a February 2008 statement, Dr. E.A.F., a private physician, noted the Veteran's reports of foot pain during service after long marches, as related above.  Dr. E.A.F. also noted the Veteran's report that he has continually worn shoe inserts or shoes with built-in arch supports since service.  Dr. E.A.F. opined that the Veteran's "current findings and dysfunctions are likely related to his participation in activities as [the Veteran] related to me as occurring while in his years of military service."  In a July 2014 addendum opinion, Dr. E.A.F. noted that he had reviewed the Veteran's claims file, to include the June 2010 VA examiner's report and addendum opinions, the August 2011 podiatric consult report, and the Veteran's lay statements regarding having fallen arches since participating in long marches during service.  Dr. E.A.F. opined that based upon his review of the record, it is his opinion that the Veteran's fallen arches [pes planus] are likely related to his participation in activities occurring during his military service.

The Board notes the Veteran has consistently reported that he first experienced bilateral foot pain in service, that he has experienced bilateral foot pain since service, and that he has treated it himself with arch supports in his shoes.  As discussed above, the Veteran is competent to testify as to his observed symptoms.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he experienced bilateral foot pain during service, and which he has experienced since service.

The July 2014 addendum opinion from Dr. E.A.F. is supportive of the Veteran's claim.  The July 2014 opinion is based upon the Veteran's credible report of his history, and the physician's rationale includes a review of the evidence of record.  Although the June 2010 VA examiner's opinions weigh against the claim, the Board finds that the July 2014 opinion is sufficient to place the evidence in equipoise.  

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's bilateral foot pain from long marches in service and his current bilateral pes planus.  Accordingly, the Board finds that a grant of service connection is warranted for a bilateral foot disability.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

The March 2014 JMR concluded that in the Board's March 2013 denial of entitlement to service connection for a stomach disability, VA failed to provide adequate reasons or bases to support its finding that Dr. E.A.F.'s medical opinion was less probative than the June 2010 VA examiner's opinion with addenda.   In his February 2008 statement, Dr. E.A.F. opined that the Veteran suffered traumatic diastasis recti due to recreational boxing during service.  In his May 2011 addendum opinion, the June 2010 VA examiner disagreed with Dr. E.A.F., stating that diastasis recti is a congenital deformity, not traumatic.  The Court noted that neither the VA examiner nor Dr. E.A.F. cited any supporting authorities for their conflicting opinions.

The Veteran has been treated for a hernia as early as September 1960.  Of record are also diagnoses of diastasis recti (per the February 2008 statement of Dr. E.A.F.), a ventral hernia, gastroesophageal reflux disease (GERD), and pancreatitis.  See, e.g., November 2010 VA Physician Note and Addendum; June 2009 VA attending note.  The evidence of record also contains the Veteran's reports of indigestion and acid reflux, ulcers, as well as stomach pain, since service.  See, e.g., February 2010 videoconference hearing testimony; November 2004 Travel Board hearing testimony.  The Veteran has also indicated that records from any private physicians from whom he sought treatment after service would be unavailable.  See February 2010 Veteran statement ("All the doctors I have ever used over the years are retired, dead, moved, or unknown by me.").  

The Board finds that a remand is necessary to obtain an opinion from a new appropriate examiner to address the nature and etiology of the Veteran's current stomach disability(ies), with a detailed supporting rationale. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and any records obtained associated with the claims file, the AOJ should obtain a medical opinion from an appropriate physician, preferably a specialist if possible and other than the June 2010 VA examiner, to address the nature and etiology of the Veteran's current stomach disability.

The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please diagnose all stomach disabilities shown to exist, to include any hernias and pancreatitis, since September 2007.

The examiner should specifically address the findings of GERD, pancreatitis, ventral hernia, and diastasis recti within the evidentiary record.  The examiner should also specifically address the Veteran's reports that he suffered from indigestion, acid reflux, ulcers, and pain (described as a knot in his stomach) since service.

b) For each stomach disability identified, indicate whether the disability is (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

c) If the examiner determines that any stomach disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect. 

The examiner should specifically address the Veteran's reports that he suffered multiple blows to the stomach during service while boxing.

d) If the examiner determines that the Veteran's stomach disability is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

e) For any other stomach disability that is not congenital in nature and/or did not preexist service, opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

In rendering the requested opinions, the examiner should:

a) Note that the Veteran's service treatment records are unavailable because of a fire-related incident.

b) Specifically address the Veteran's contentions that he has experienced stomach pain and problems continually since he participated in boxing during service, and that he was treated for indigestion during service.

c) Specifically address the conflicting opinions of the VA examiner and Dr. E.A.F. regarding the Veteran's diastasis recti and any relation it may have to the Veteran's service.  See May 2011 addendum opinion; February 2008 Dr. E.A.F. statement.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is asked to cite to any supporting authorities referenced in formulating his/her opinions.  The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


